DAVIDSON, P. J.
Appellant was convicted of aggravated assault, and his punishment was assessed at $500 and three months in the county jail.
A jury was waived, and appellant tried by the court. There are no bills of exceptions in the record and no statement of facts. A question arose, on the motion for new trial, between the attorneys as to an agreement on a plea of guilty. This matter was settled by the court, and in this attitude of the record this court is not in a position to review that question. The evidence is not in the record.
Finding no reversible error in the record, the judgment is affirmed.